
	
		II
		112th CONGRESS
		2d Session
		S. 2241
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2012
			Mrs. Murray (for
			 herself, Mr. Akaka,
			 Mr. Begich, Mr.
			 Brown of Ohio, Mr.
			 Rockefeller, Mr. Coons,
			 Mr. Harkin, Mr.
			 Inouye, Mr. Leahy, and
			 Mr. Whitehouse) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To ensure that veterans have the information and
		  protections they require to make informed decisions regarding use of Post–9/11
		  Educational Assistance, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the GI Bill Consumer Awareness Act of
			 2012.
		2.Publication by
			 Secretary of Veterans Affairs and Secretary of Defense of information about
			 educational institutions
			(a)Publication by
			 Secretary of Veterans Affairs
				(1)In
			 generalSubchapter II of chapter 36 of title 38, United States
			 Code, is amended by adding at the end the following new section:
					
						3697B.Publication
				of information about educational institutions
							(a)Publication of
				informationThe Secretary shall, on an ongoing basis, make
				available to veterans, members of the Armed Forces, and other individuals
				eligible to receive or receiving assistance under this chapter or any of
				chapters 30 through 35 of this title or chapters 106A or 1606 of title 10 the
				information described in subsection (d) in language that can be easily
				understood by such veterans, members, and other individuals.
							(b)Collection of
				information(1)In order to make the
				information described in subsection (d) available as required by subsection
				(a), the Secretary shall take such actions as may be necessary to obtain such
				information.
								(2)If the Secretary requires, for
				purposes of this section, information that has been reported by an educational
				institution to the Secretary of Education, the Secretary of Defense, the
				Secretary of Labor, or the heads of other Federal agencies under a provision of
				law other than under this section or section 3679A of this title, the Secretary
				shall obtain such information from such Secretary or head rather than the
				educational institution.
								(3)Making information available under
				subsection (a) shall not be required in a case in which the number of students
				in a category is insufficient to yield statistically reliable information or
				the results would reveal personally identifiable information about an
				individual student.
								(c)Partnership
				with Secretary of Education and Secretary of Defense(1)The Secretary shall
				carry out subsections (a) and (b) in consultation and cooperation with the
				Secretary of Education and the Secretary of Defense.
								(2)If the Secretary of Education or the
				Secretary of Defense incur any costs in consulting or cooperating with the
				Secretary of Veterans Affairs under paragraph (1), the Secretary of Veterans
				Affairs shall reimburse the Secretary concerned, from amounts appropriated to
				the Secretary of Veterans Affairs, for such costs.
								(d)InformationThe
				information described in this subsection is as follows:
								(1)An explanation of
				the different types of accreditation available to educational institutions and
				programs of education.
								(2)A general
				overview of Federal student aid programs, the implications of incurring student
				loan debt, and discussion of how receipt of educational assistance under this
				chapter or any of chapters 30 through 35 of this title may enable students to
				complete programs of education without incurring significant educational
				debt.
								(3)For each
				educational institution at which an individual is enrolled in a program of
				education for which the individual receives assistance under this chapter or
				any of chapters 30 through 35 of this title or chapter 106A or 1606 of title 10
				and for the most recent academic year for which information is available, the
				following:
									(A)The percentage of
				students who enroll in the first term of a program of education of the
				educational institution who on the date that is 1 year after the date of
				enrolling are not enrolled in any program of education at the educational
				institution.
									(B)The percentage of
				students enrolled in a program of education offered by the educational
				institution who complete the program of education within the normal time for
				completion of such program and the percentage of students enrolled in a program
				of education offered by the educational institution who complete the program of
				education within 150 percent of such period, disaggregated by students who
				receive and don't receive assistance for pursuit of the program of education
				under this chapter or any of chapters 30 through 35 of this title or chapter
				106A or 1606 of title 10.
									(C)The number of
				degrees and certificates awarded by the educational institution and the number
				of students enrolled in programs of education at the educational institution
				that lead to a degree or a certificate.
									(D)The number of
				students enrolled in a program of education of the educational
				institution.
									(E)The rates of job
				placement of students who complete a program of education offered by the
				educational institution that prepares students for gainful employment in a
				recognized occupation and for other programs if such rates are available for
				such other programs.
									(F)The mean of the
				wages the students described in subparagraph (E) receive from their first
				positions of employment obtained after completing a program of education
				offered by the educational institution.
									(G)A description of
				the accreditation of the educational institution, if any, and the names of any
				national or regional accrediting agencies that have accredited the educational
				institution.
									(H)For each program
				of education offered by the educational institution, the following:
										(i)The percentage of
				students who enroll in the first term of the program of education who on the
				date that is 1 year after the date of enrolling are not enrolled in any program
				of education at the educational institution.
										(ii)The percentage
				of students enrolled in the program of education who complete the program of
				education within the normal time for completion of such program and the
				percentage of students enrolled in the program of education who complete the
				program of education within 150 percent of such period, disaggregated by
				students who receive and don't receive assistance for pursuit of the program of
				education under this chapter or any of chapters 30 through 35 of this title or
				chapter 106A or 1606 of title 10.
										(iii)The number of
				degrees or certificates awarded by the educational institution to individuals
				who enrolled in the program of education.
										(iv)The number of
				students enrolled in the program of education.
										(v)If the program of
				education is designed to prepare a student for a particular occupation, whether
				such occupation generally requires licensing or certification in the State in
				which the educational institution is located and if so, whether successfully
				completing such program of education generally qualifies an individual—
											(I)to obtain such
				licensing or certification;
											(II)to take an
				examination that is generally required to obtain such licensing or
				certification; or
											(III)to meet such
				other preconditions as may be necessary for employment in such occupation in
				such State.
											(vi)If the program
				of education is designed to prepare a student for a particular occupation that
				generally requires licensing or certification in the State in which the
				educational institution is located, the percentage of students who completed
				such program of education who obtained such licensing or certification.
										(vii)The rates of
				job placement of students who complete the program of education for programs of
				education that prepare students for gainful employment in a recognized
				occupation and for other programs if such rates are available for such other
				programs.
										(viii)The mean of
				the wages the students described in clause (vii) receive from their first
				positions of employment obtained after completing the program of
				education.
										(ix)A description of
				the accreditation of the program of education, if any, and the names of any
				national or regional accrediting agencies that have accredited the program of
				education.
										(I)An explanation of
				the following:
										(i)Whether academic
				credits awarded by the educational institution are transferable to public
				educational institutions in the State in which the educational institution is
				located.
										(ii)Any articulation
				agreements the educational institution may have with any other educational
				institutions.
										(iii)How the
				educational institution may or may not accept academic credit awarded by
				another educational institution, including whether the educational institution
				accepts the transfer of academic credits from the following:
											(I)The Army/American
				Council on Education Registry Transcript System.
											(II)The
				Sailor-Marine American Council on Education Registry Transcript.
											(III)The Community
				College of the Air Force.
											(IV)The United
				States Coast Guard Institute.
											(J)The average
				tuition and fees for all programs of education at the educational institution
				leading to a baccalaureate degree or lesser degree, license, or certificate and
				the average tuition and fees charged by public educational institutions for
				similar programs of education, disaggregated by State.
									(K)The median amount
				of debt from Federal student loans under title IV of the Higher Education Act
				of 1965 (20 U.S.C. 1070 et seq.), and to the degree practicable, private
				student loans, held upon completion of a program of education by an individual
				who received assistance under chapter 30, 32, 33, or 34 of this title for
				pursuit of such program of education at the educational institution.
									(L)The cohort
				default rate, as defined in section 435(m) of the Higher Education Act of 1965
				(20 U.S.C. 1085(m)), of the educational institution.
									(M)With respect to
				the information reported under subparagraphs (K) and (L), indicators of how the
				educational institution compares with all public educational institutions
				offering comparable programs of education.
									(N)Whether the
				educational institution is a public, private nonprofit, or private for-profit
				institution.
									(O)The number of
				veterans enrolled in programs of education at the educational institution who
				are receiving assistance under this chapter and chapters 30 through 35 of this
				title and chapters 106A and 1606 of title 10 for pursuit of such programs of
				education.
									(P)A description of
				the benefits and assistance veterans described in subparagraph (K) may be
				entitled to under the laws of the State or States in which the veterans receive
				instruction from the educational institution.
									(Q)A description of
				the educational institution's participation, if any, in the Yellow Ribbon G.I.
				Education Enhancement Program established under section 3317(a) of this
				title.
									(R)If the
				educational institution charges a lower rate of tuition for students who reside
				in the same State as the educational institution—
										(i)identification of
				the requirements for students to obtain in-State status for such lower rate of
				tuition; and
										(ii)a list of
				educational institutions located or incorporated in the same State as the
				educational institution that waive such requirements for
				veterans.
										.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 36 of
			 such title is amended by inserting after the item relating to section 3697A the
			 following new item:
					
						
							3697B. Publication of
				information about educational
				institutions.
						
						.
				(3)Effective
			 dateSection 3697B of title 38, United States Code, as added by
			 paragraph (1), shall take effect on the date that is 180 days after the date of
			 the enactment of this Act and not later than such date, the Secretary of
			 Veterans Affairs shall begin making information available as described in
			 subsection (a) of such section.
				(b)Training for employees of Department of
			 Veterans Affairs education call centersNot later than one year after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall ensure that
			 appropriate employees of each of the education call centers of the Department
			 of Veterans Affairs receive appropriate training regarding the information made
			 available under section 3697B of title 38, United States Code, as added by
			 subsection (a)(1).
			(c)Publication by
			 Secretary of Defense
				(1)In
			 generalThe Secretary of
			 Defense shall, on an ongoing basis, make available to individuals eligible to
			 receive or receiving assistance under the Military Spouse Career Advancement
			 Account (MyCAA) program of the Department of Defense the information described
			 in paragraph (4) in language that can be easily understood by such
			 individuals.
				(2)Collection of
			 information
					(A)In
			 generalIn order to make the information described in paragraph
			 (4) available as required by paragraph (1), the Secretary shall take such
			 actions as may be necessary to obtain such information, including by requiring
			 educational institutions to provide, as a condition of participating in such
			 program, such information as the Secretary considers necessary to carry out
			 this subsection.
					(B)Collection from
			 other Federal agenciesIf the Secretary of Defense requires, for
			 purposes of this section, information that has been reported by an educational
			 institution to the Secretary of Education, the Secretary of Veterans Affairs,
			 the Secretary of Labor, or the heads of other Federal agencies under a
			 provision of law other than under this subsection, the Secretary of Defense
			 shall obtain such information from such Secretary or head rather than the
			 educational institution.
					(C)PrivacyMaking
			 information available under paragraph (1) shall not be required in a case in
			 which the number of students in a category is insufficient to yield
			 statistically reliable information or the results would reveal personally
			 identifiable information about an individual student.
					(3)Partnership
			 with Secretary of EducationThe Secretary of Defense shall carry
			 out paragraphs (1) and (2) in consultation and cooperation with the Secretary
			 of Education.
				(4)InformationThe
			 information described in this paragraph is as follows:
					(A)An explanation of
			 the different types of accreditation available to educational institutions and
			 programs of education.
					(B)A general
			 overview of Federal student aid programs and the implications of incurring
			 student loan debt.
					(C)For each
			 educational institution at which an individual is enrolled in a program of
			 education and receives assistance under the Military Spouse Career Advancement
			 Account (MyCAA) program of the Department of Defense for pursuit of such
			 program of education, the following:
						(i)The
			 percentage of students who enroll in the first term of a program of education
			 of the educational institution who on the date that is 1 year after the date of
			 enrolling are not enrolled in any program of education at the educational
			 institution.
						(ii)The percentage
			 of students who transfer from one program of education offered by the
			 educational institution to another program of education offered by the
			 educational institution.
						(iii)The rates of
			 job placement of students who complete a program of education offered by the
			 educational institution that prepares students for gainful employment in a
			 recognized occupation and for other programs if such rates are available for
			 such other programs.
						(iv)The mean of the
			 wages the students described in clause (iii) receive from their first positions
			 of employment obtained after completing a program of education offered by the
			 educational institution.
						(v)A
			 description of the accreditation of the educational institution, if any, and
			 the names of any national or regional accrediting agencies that have accredited
			 the educational institution.
						(vi)For each program
			 of education offered by the educational institution, the following:
							(I)If the program of
			 education is designed to prepare a student for a particular occupation, whether
			 such occupation generally requires licensing or certification in the State in
			 which the educational institution is located and if so, whether successfully
			 completing such program of education generally qualifies an individual—
								(aa)to
			 obtain such licensing or certification;
								(bb)to
			 take an examination that is generally required to obtain such licensing or
			 certification; or
								(cc)to
			 meet such other preconditions as may be necessary for employment in such
			 occupation in such State.
								(II)If the program
			 of education is designed to prepare a student for a particular occupation that
			 generally requires licensing or certification in the State in which the
			 educational institution is located, the percentage of students who completed
			 such program of education who obtained such licensing or certification.
							(III)The rates of
			 job placement of students who complete the program of education for programs of
			 education that prepares students for gainful employment in a recognized
			 occupation and for other programs if such rates are available for such other
			 programs.
							(IV)The mean of the
			 wages the students described in subclause (III) receive from their first
			 positions of employment obtained after completing the program of
			 education.
							(vii)An explanation
			 of the following:
							(I)Whether academic
			 credits awarded by the educational institution are transferable to public
			 educational institutions in the State in which the educational institution is
			 located.
							(II)Any articulation
			 agreements the educational institution may have with any other educational
			 institutions.
							(III)How the
			 educational institution may or may not accept academic credit awarded by
			 another educational institution.
							(viii)Whether the
			 educational institution is a public, private nonprofit, or private for-profit
			 institution.
						(ix)If
			 the educational institution is accredited, whether the educational institution
			 has received disciplinary complaints from the accrediting agency that awarded
			 such accreditation and the adjudication status of such complaints.
						3.Additional
			 requirements of educational institutions for support of veterans and members of
			 the Armed Forces
			(a)Additional
			 requirements under title 38
				(1)In
			 generalSubchapter I of chapter 36 of title 38, United States
			 Code, is amended by adding at the end the following new section:
					
						3679A.Additional
				requirements
							(a)Affirmative
				requirementsA course of
				education of an educational institution may not be approved under this chapter
				unless the educational institution carries out the following:
								(1)Compiling and
				disclosing to the Secretary such information as the Secretary may require to
				carry out section 3697B of this title to the extent that such information is
				available to the educational institution.
								(2)If more than 10
				veterans or members of the Armed Forces are enrolled in a course of education
				at the educational institution, ensuring that at least one full-time equivalent
				employee of the educational institution is knowledgeable about benefits and
				assistance available to veterans and members of the Armed Forces under laws
				administered by the Secretary of Veterans Affairs and the Secretary of
				Defense.
								(3)Ensuring that
				appropriate employees of the educational institution are trained and qualified
				to handle assistance provided under this chapter, chapters 30 through 35 of
				this title, and chapters 106A and 1606 of title 10.
								(4)If more than 10
				veterans or members of the Armed Forces are enrolled in a course of education
				at the educational institution, providing academic advising and support
				services to veterans, including remediation, tutoring, career and placement
				counseling services, and referrals to centers for readjustment counseling and
				related mental health services for veterans under section 1712A of this title
				(known as vet centers).
								(5)Offering training
				for members of the faculty of the educational institution on matters that are
				relevant to veterans and members of the Armed Forces who are enrolled in
				courses of education at the educational institution.
								(6)Agreeing to abide
				by the policies developed under section 3696(b) of this title.
								(7)Establishing a
				point of contact for veterans enrolled in courses of education at the
				educational institution who can—
									(A)assist such
				veterans in adjusting to student life at the educational institution; or
									(B)provide referrals
				to groups or organizations that provide such assistance.
									(b)ProhibitionsA
				course of education of an educational institution may not be approved under
				this chapter if the educational institution—
								(1)requires a
				student enrolled in the course of education to waive the student's right to
				legal recourse under any otherwise applicable provision of Federal or State
				law; or
								(2)requires a
				student enrolled in the course of education to submit to arbitration or imposes
				onerous legal notice provisions in the case of a dispute with the educational
				institution.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 36 of
			 such title is amended by inserting after the item relating to section 3679 the
			 following new item:
					
						
							3679A. Additional
				requirements.
						
						.
				(3)Conforming
			 amendmentSection 3672(b)(2)(A) of such title is amended by
			 striking and 3696 and inserting 3696, and
			 3697B.
				(4)Effective
			 dateSection 3679A of such title, as added by paragraph (1),
			 shall take effect on the date that is 180 days after the date of the enactment
			 of this Act.
				(b)Memorandums of
			 understanding between Department of Defense and educational
			 institutions
				(1)In
			 generalChapter 106A of title 10, United States Code, is amended
			 by adding at the end the following new section:
					
						2149A.Memorandums
				of understanding with educational institutions
							(a)In
				generalThe Secretary shall
				seek to enter into a memorandum of understanding, not later than one year after
				the date of the enactment of the GI Bill
				Consumer Awareness Act of 2012, with each educational institution
				at which an individual is enrolled in a program of education for which the
				individual receives assistance under this chapter.
							(b)ElementsEach memorandum of understanding entered
				into under subsection (a) shall require the educational institution with which
				the Secretary enters into the understanding to carry out paragraphs (2) through
				(7) of section 3679A(a) of title 38.
							(c)Ban on
				recruiting on military installationsNo individual who represents
				an educational institution described in subsection (a) may enter a military
				facility of the United States for purposes of recruiting students for the
				educational institution if the educational institution has not entered into a
				memorandum of understanding with the Secretary under such
				subsection.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 106A
			 of such title is amended by adding at the end the following new item:
					
						
							2149A. Memorandums of
				understanding with educational
				institutions.
						
						.
				4.Protections for
			 veterans and members of the Armed Forces attending educational
			 institutions
			(a)Policies To
			 curb aggressive recruitingSection 3696 of title 38, United States
			 Code, is amended—
				(1)in subsection (a)—
					(A)by inserting , including utilizing
			 third-party lead generators that gather names of prospective students through
			 the use deceptive or misleading acts or practices before the period at
			 the end; and
					(B)by inserting (1) before
			 The Secretary;
					(2)by redesignating subsections (b) and (c) as
			 paragraphs (2) and (3), respectively;
				(3)in paragraph (3),
			 as redesignated by paragraph (2), by striking under subsection
			 (a) each place it appears and inserting under paragraph
			 (1);
				(4)by striking
			 this section each place it appears and inserting this
			 subsection; and
				(5)by adding at the
			 end the following new subsection (b):
					
						(b)Not later than 90
				days after the date of the enactment of the GI Bill Consumer Awareness Act of 2012, the
				Secretary of Veterans Affairs and the Secretary of Defense shall jointly
				develop policies to curb aggressive recruiting of veterans and members of the
				Armed Forces by educational
				institutions.
						.
				(b)Prohibition on
			 inducementsSuch section is further amended by adding at the end
			 the following new subsection:
				
					(c)The Secretary
				shall not approve a course offered by an educational institution if the
				educational institution uses inducements or provides any gratuity, favor,
				discount, entertainment, hospitality loan, transportation, lodging, meals, or
				other item having a monetary value of more than a de minimis amount to any
				individual or entity (other than salaries paid to employees or fees paid to
				contractors in conformity with all applicable provisions of law) for the
				purpose of securing
				enrollments.
					.
			(c)Working
			 group
				(1)In
			 generalChapter 36 of such title is amended by inserting after
			 section 3692 the following new section:
					
						3692A.Working
				group
							(a)EstablishmentNot
				later than 60 days after the date of the enactment of the
				GI Bill Consumer Awareness Act of
				2012, the Secretary of Veterans Affairs and the Secretary of
				Defense shall jointly, in consultation with the Secretary of Education,
				establish a working group—
								(1)to coordinate
				consumer protection efforts of the Department of Veterans Affairs and the
				Department of Defense with respect to educational assistance provided under
				this chapter, chapters 30 through 35 of this title, and chapters 106A and 1606
				of title 10; and
								(2)to develop
				policies related to postsecondary education marketing and recruitment of
				veterans and members of the Armed Forces.
								(b)DutiesIn
				coordinating efforts and developing policies under subsection (a), the working
				group shall—
								(1)survey veterans
				and members of the Armed Forces who have received educational assistance
				described in subsection (a)(1) to obtain feedback on the educational assistance
				received and on the program of education for which such assistance was
				received;
								(2)review marketing
				and recruitment practices carried out by educational institutions to determine
				whether the advertising practices of such institutions might be detrimental to
				veterans and members of the Armed Forces, including a review of Internet
				websites used for marketing and advertising campaigns targeted towards veterans
				and members of the Armed Forces; and
								(3)monitor the
				overall postsecondary education market for developments that affect veterans
				and members of the Armed Forces.
								(c)ConsultationIn
				carrying out its duties under this section, the working group shall consult
				with appropriate Federal agencies (including the Department of Education and
				the Consumer Federal Protection Bureau), consumer protection groups, veterans
				service organizations, military service organizations, representatives of
				educational institutions, and representatives of such other groups or
				organizations as the Secretaries consider appropriate.
							(d)Exemption from
				FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not
				apply to the working group established under subsection (a).
							(e)Veterans
				service organization definedIn this section, the term veterans
				service organization means any organization recognized by the Secretary
				for the representation of veterans under section 5902 of this
				title.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 36 of
			 such title is amended by inserting after the item relating to section 3692 the
			 following new item:
					
						
							3692A. Working
				group.
						
						.
				(3)ReportNot
			 later than 180 days after the date of the enactment of this Act, the working
			 group established under section 3692A of such title, as added by paragraph (1),
			 shall submit to Congress a report on the activities of the working group under
			 such section, including the following:
					(A)The findings of
			 the working group.
					(B)The actions taken
			 by the working group.
					(C)The policies
			 developed by the working group.
					(D)Recommendations
			 for such legislative and regulatory action as may be necessary to coordinate as
			 described in paragraph (1) of section 3692A(a) of such title and develop
			 policies as described in paragraph (2) of such section.
					(d)Policies on
			 conflicts of interest between employees of Department of Veterans Affairs,
			 Department of Defense, and educational institutionsSection 3683
			 of such title is amended by adding at the end the following new
			 subsection:
				
					(e)The Secretary of
				Veterans Affairs and the Secretary of Defense shall develop policies for
				employees of the Department of Veterans Affairs and the Department of Defense,
				respectively, regarding conflicts of interest between employees of such
				departments and educational
				institutions.
					.
			5.Assessment of
			 quality and delivery of career information and counseling to members of Armed
			 Forces and veterans
			(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense and the Secretary of Veterans Affairs
			 shall, in collaboration with the Secretary of Labor and the Secretary of
			 Education, assess the quality and delivery of career information and counseling
			 provided to members of the Armed Forces and veterans enrolled in (or planning
			 to enroll in) programs of education with assistance under chapter 106A or 1606
			 of title 10, United States Code, or any of chapters 30 through 36 of title 38,
			 United States Code. Such assessment shall address, at minimum, the
			 following:
				(1)Whether such
			 information and counseling is relevant to the labor markets in which such
			 members or veterans plan to relocate, if applicable.
				(2)Whether such
			 information and counseling identifies careers that are available in in-demand
			 occupations and industries in such labor markets.
				(3)Whether such
			 information and counseling identifies the education and credentials required
			 for such careers.
				(4)Whether
			 assessments provided to such members and veterans as part of such counseling of
			 the skills and credentials of such members and veterans match such skills and
			 credentials with the skills and credentials required for jobs in the civilian
			 workforce.
				(5)Whether the
			 assessments described in paragraph (4) identify the additional skills or
			 credentials members and veterans described in such paragraph may need for
			 employment in jobs in the civilian workforce.
				(6)Whether such
			 information identifies the education and training programs that provide the
			 skills necessary for such careers in such labor markets.
				(7)Whether such
			 information is provided in a timely manner.
				(b)Collaboration
			 with the one-Stop delivery system and transition assistance
			 programsIn carrying out subsection (a), the Secretary of Defense
			 and the Secretary of Veterans Affairs shall, in collaboration with the
			 Secretary of Labor, determine how programs that provide education and career
			 counseling services to members of the Armed Forces and veterans under laws
			 administered by the Secretary of Defense and the Secretary of Veterans Affairs
			 should—
				(1)collaborate and
			 improve information sharing with one-stop delivery systems established under
			 section 134(c) of the Workforce Investment Act of 1998 (29 U.S.C. 2864(c)),
			 including collaboration through electronic means, to provide the information
			 described in subsection (a) to the members of the Armed Forces before such
			 members transition from service in the Armed Forces to civilian life;
			 and
				(2)coordinate
			 with—
					(A)each
			 other;
					(B)the Transition
			 Assistance Program (TAP) of the Department of Defense;
					(C)the services
			 provided under sections 1142, 1143, and 1144 of title 10, United States
			 Code;
					(D)the programs
			 established under section 235(b) of the VOW to Hire Heroes Act of 2011 (Public
			 Law 112–56; 38 U.S.C. 4214 note); and
					(E)the demonstration
			 project established under section 4114 of title 38, United States Code.
					(c)Report
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense and the Secretary of Veterans Affairs
			 shall submit to the appropriate committees of Congress a report on the
			 assessment completed under subsection (a), including recommendations for such
			 legislative, regulatory, and administrative action as the Secretaries consider
			 necessary to improve the provision of career information relevant to programs
			 of education pursued by members of the Armed Forces and veterans to such
			 members and veterans.
				(2)Appropriate
			 committees of CongressIn this subsection, the term
			 appropriate committees of Congress means—
					(A)the Committee on
			 Armed Services, the Committee on Veterans' Affairs, and the Committee on
			 Health, Education, Labor, and Pensions of the Senate; and
					(B)the Committee on
			 Armed Services, the Committee on Veterans' Affairs, and the Committee on
			 Education and the Workforce of the House of Representatives.
					6.Expansion of
			 eligibility for educational and vocational counselingSection 3697A(b) of title 38, United States
			 Code, is amended—
			(1)by striking paragraphs (2) and (3);
			(2)in paragraph (1), by adding
			 or at the end; and
			(3)by adding at the end the following new
			 paragraph (2):
				
					(2)is serving on
				active duty in any State with the Armed Forces and has served in the Armed
				Forces on active duty for not fewer than 180
				days.
					. 
			7.Submittal of
			 complaints regarding programs of education and educational assistance
			(a)In
			 generalChapter 36 of title 38, United States Code, is amended by
			 inserting after section 3693 the following new section:
				
					3693A.Complaint
				process
						(a)Submittal of
				complaintsThe Secretary shall establish procedures for submittal
				to the Secretary of complaints by a students who are pursuing programs of
				education with assistance under this chapter, any of chapters 30 through 35 of
				this title, or chapters 106A or 1606 of title 10 regarding such programs of
				education or such assistance.
						(b)DatabaseThe
				Secretary shall establish a database to store complaints submitted under
				subsection (a) to enable the Secretary—
							(1)to improve the
				provision of assistance under this chapter and chapters 30 through 35 of this
				title;
							(2)to improve the
				provision of educational and vocational counseling under section 3697A of this
				title; and
							(3)to identify
				problems with the programs of education or assistance described in subsection
				(a) that warrant further investigation by the
				Secretary.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 36 of
			 such title is amended by inserting after the item relating to section 3693 the
			 following new item:
				
					
						3693A. Complaint
				process.
					
					.
			8.Collection and
			 dissemination of best practices for provision by educational institutions of
			 assistance to students who are veterans or members of the Armed Forces
			(a)In
			 generalNot later than one
			 year after the date of the enactment of this Act and two and four years
			 thereafter, the Secretary of Veterans Affairs shall, in collaboration with the
			 Secretary of Education and the Secretary of Defense, collect and disseminate
			 information about best practices for the provision by educational institutions
			 of assistance to students who are veterans and students who are members of the
			 Armed Forces to help them successfully enter, persist in, and complete programs
			 of education.
			(b)Consultation
			 with veterans service organizationsIn carrying out subsection (a), the
			 Secretary of Veterans Affairs shall consult with veterans service organizations
			 and educational institutions.
			9.Repeal of
			 limitation on payments for contract educational and vocational
			 counselingSection 3697 of
			 title 38, United States Code, is amended—
			(1)by striking subsection (b); and
			(2)in subsection
			 (a), by striking (a) Subject to subsection (b) of this section,
			 educational and inserting Educational.
			10.Dedicated
			 points of contact for school certifying officialsSection 3684 of title 38, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(d)Not later than 90 days after the date of
				the enactment of the GI Bill Consumer
				Awareness Act of 2012, the Secretary shall ensure that the
				Department employs personnel dedicated to assisting personnel of educational
				institutions who are charged with submitting reports or certifications to the
				Secretary under this
				section.
				.
		11.Report on
			 number of recipients of educational assistance under laws administered by
			 Secretary of Veterans Affairs
			(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans' Affairs of the Senate and
			 the Committee on Veterans' Affairs of the House of Representatives a report on
			 the receipt of educational assistance under laws administered by the Secretary
			 of Veterans Affairs during the last academic year ending before the submittal
			 of the report.
			(b)ElementsThe report required by subsection (a) shall
			 include the following, for the period covered by the report:
				(1)A list of all educational institutions at
			 which an individual is enrolled in a program of education for which the
			 individual receives assistance under a law administered by the Secretary of
			 Veterans Affairs.
				(2)For each educational institution listed
			 under paragraph (1), the number of individuals who receive assistance under a
			 law administered by the Secretary to pursue a program of education at the
			 educational institution.
				(3)For each
			 educational institution listed under paragraph (1), the total amount of
			 assistance paid under laws administered by the Secretary to individuals
			 enrolled in programs of education at the educational institution for pursuit of
			 such programs and paid to the educational institution for the education of
			 individuals.
				12.Performance
			 metrics for Department of Defense education and workforce training
			 programs
			(a)Establishment
			 of metricsNot later than 180 days after the date of the
			 enactment of this Act, the Secretary of Defense shall, in consultation with the
			 Secretary of Education and the Secretary of Labor, establish metrics for
			 tracking the successful completion of education and workforce training programs
			 carried out under laws administered by the Secretary of Defense.
			(b)Report on
			 metricsNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the appropriate
			 committees of Congress a report on the metrics establish under subsection (a),
			 including a description of each such metric.
			(c)Annual
			 assessmentNot later than one year after the date of the
			 enactment of this Act and not less frequently than once each year thereafter,
			 the Secretary of Defense shall submit to the appropriate committees of Congress
			 an assessment of the education and workforce training programs described in
			 subsection (a) using the metrics established under such subsection.
			(d)Appropriate
			 committees of CongressIn this section, the term
			 appropriate committees of Congress means—
				(1)the Committee on
			 Armed Services and the Committee on Appropriations of the Senate; and
				(2)the Committee on
			 Armed Services and the Committee on Appropriations of the House of
			 Representatives.
				13.PrivacyNothing in this title or any of the
			 amendments made by this title shall be construed to authorize the Secretary of
			 Veterans Affairs, the Secretary of Defense, the Secretary of Education, or the
			 Secretary of Labor to release to the public information about an individual
			 that is otherwise prohibited by a provision of law.
		14.DefinitionsIn this Act:
			(1)Educational
			 institution and program of educationThe terms educational
			 institution and program of education have the meanings
			 given such terms in section 3501 of title 38, United States Code.
			(2)Veterans
			 service organizationThe term
			 veterans service organization means any organization recognized by
			 the Secretary of Veterans Affairs for the representation of veterans under
			 section 5902 of such title.
			
